United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10474
                        Conference Calendar



DON BENNY ANDERSON,

                                    Petitioner-Appellant,

versus

L. E. FLEMING, Warden FMC-Fort Worth,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-00219
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Don Benny Anderson (federal prisoner # 06260-026) filed a

petition pursuant to 28 U.S.C. § 2241 wherein he sought to

challenge his guilty-plea conviction for conspiracy, interstate

transportation to commit arson, and damaging a building with an

explosive device.   Concluding that Anderson was required to

proceed under 28 U.S.C. § 2255 rather than 28 U.S.C. § 2241, the

district court summarily dismissed the petition.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-10474
                                  -2-

     Anderson has failed to satisfy the requirements for filing a

28 U.S.C. § 2241 petition.    See Reyes-Requena v. United States,

243 F.3d 893, 900-04 (5th Cir. 2001).       Accordingly, the judgment

of the district court is AFFIRMED.